                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CV-385-D


SAMUEL JONES,                                )
                                             )
                               Plaintiff,    )
                                             )
                   v.                        )              ORDER
                                             )
TOWN OF SPRING LAKE,                         )
                                             )
                               Defendant.    )


       On October 30, 2018, Samuel Jones ("Jones" or ''plaintiff'') filed an amended complaint

against the Town of Spring Lake ("Spring Lake" or "defendant") [D.E. 14]. Jones alleges that

Spring Lake created a hostile work environment because of his military service in violation of the

Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301

("USERRA"), and that Spring Lake fired Jones both because of his political affiliation in violation

of the First Amendment of the United States Constitution and because of his military service in

violation ofUSERRA. See id. On January 16, 2020, Spring Lake moved for summary judgment

[D.E. 30] and filed a memorandum, statement of material facts, and appendix in support [D.E. 31,

32, 33]. On February 6, 2020, Jones responded [D.E. 35]. On February 20, 2020, Spring Lake

replied [D.E. 37]. As explained below, the court grants Spring Lake's motion for summary

judgment.

                                                 I.

       Spring Lake is a town incorporated in Cumberland County, North Carolina. 1 Spring Lake


       1
           Under Local Civil Rule 56.1, a party opposing a motion for !ilnmmary judgment shall
submit "a separate statement including a response to each numbered paragraph in the moving party's
statement [of material facts]." Local Civ. R. 56.1 (a)(2). "Each numbered paragraph in the moving
party's statement of material facts will be deemed admitted for purposes of the motion unless it is
specifically controverted by a correspondingly numbered paragraph in the opposing statement." Id.



            Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 1 of 19
operates under the "Council-Manager'' form of local government. See N.C. Gen. Stat. § 160A-

101(9); Dobbins Aff. [D.E. 33-1] 16; Gerald Aff. [D.E. 33-2] 15; O'Garra Aff. [D.E. 33-3] 15;

Sutherland Aff. [D.E. 33-4] 1 5; Jackson Aff. [D.E. 33-5] 1 5.2                Under the Council-


"Each statement by the movant or opponent ... must be followed by citation to evidence that would
be admissible, as required by Federal Rule of Civil Procedure 56(c)." Local Civ. R. 56.l(a)(4).
Under Federal Rule of Civil Procedure 56(c), a party disputing a material fact must support its
position by "citing to particular parts of materials in the record, including depositions, documents,
electronically stored information, affidavits or declarations, stipulations (including those made for
purposes ofthe motion only), admissions, interrogatory answers, or other materials" or by "showing
that the materials cited do not establish the absence or presence of a genuine dispute, or that an
adverse party cannot produce admissible evidence to support the fact." Fed. R. Civ. P. 56(c)(l).
Merely responding that a party "disputes" a material fact is insufficient under Rule 56 and Local
Rule 56.1. See Howard v. Coll. oftheAlbermarle, 262 F. Supp. 3d 322,329 n.1 (E.D.N.C.), aff'd,
697 F. App'x 257 (4th Cir. 2017) (per curiam) (unpublished).
        Jones's response to Spring Lake's motion for ~ummary judgement violates Local Rule 56.1
because Jones did not file a separate statement of material facts that responds to each paragraph in
Spring Lake's statement of material facts. Cf. [D.E. 35]. Thus, to the extent that Jones does not
oppose any statement of material fact by citing to particular parts of the record or showing that
Spring Lake cannot support their position based on evidence in the record, the court deems the
material fact admitted. See Horton v. Methodist Univ.. Inc., No. 5: 16-CV-945-D, 2019 WL 320572,
at *1 n.1 (E.D.N.C. Jan. 23, 2019) (unpublished), aff'd, No. 19-1174, 2019 WL 6998899 (4th Cir.
Dec. 20, 2019) (per curiam) (unpublished); Felton v. Moneysworth Linen Serv., Inc., 295 F. Supp.
3d 595, 597 n.1 (E.D.N.C. 2018); Howard, 262 F. Supp. 3d at 329 n.1. Nevertheless, the court
considers all materials Jones filed with his response.
       2
           Jones asserts that certain unidentified Spring Lake Board ofAldermen ("Board") ''were not
identified as individuals with discoverable information during the discovery phase," and argues that
the court's reliance on this evidence prejudices Jones. [D.E. 35] 16--17; see Fed. R. Civ. P. 26(a).
Spring Lake identifies the Board members as Fredericka Sutherland ("Sutherland") and Jackie
Jackson ("Jackson"), and argues that Jones is not prejudiced by their affidavits because Jones
included allegations against Sutherland and the Board in his discovery and his response. See [D.E.
37] 7 n.5; see Fed. R. Civ. P. 37(c)(l).
         This court must determine if defendant's nondisclosure of these individuals during initial
disclosures under Rule 26 is substantially justified or harmless under Rule 37(c)(l). See S. States
Rack & Fixture, Inc. v. Sherwin Williams, Co., 318 F.3d 592, 596 (4th Cir. 2003). The court
examines five factors: "(1) the surprise to the party against whom the evidence would be offered;
(2) the ability ofthat party to cure the surprise; (3) the extent to which allowing the evidence would
disrupt the trial; (4) the importance of the evidence; and (5) the nondisclosing party's explanation
for its failure to disclosure the evidence." Id. at 597.
         Jones does not address any of the Southern States factors. Instead, Jones argues that Spring
Lake did not comply with the rules, and that ''to rely on" Sutherland's and Jackson's affidavits "is
wholly prejudicial to [Jones's] right to a fair trial." [D.E. 35] 16--17.

                                                  2

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 2 of 19
Manager system of government, the Spring Lake mayor presides at Board meetings. See Dobbins

Aff. ,r,f 6-7; O'Garra Aff. ,r,f 3, S; Sutherland Aff. ,r,f 3, S; Jackson Aff. ,r,f 3, S. The Board has five

aldermen, who are elected in non-partisan elections, and the Mayor. See Dobbins Aff. ,r 7; O'Garra

Aff. ,r3; SutherlandAff. ,r3; JacksonAff. ,r3. James O'Garra("O'Garra"), Sutherland, and Jackson

were Board aldermen at all times relevant to this action. See O'Garra Aff. ,r 2; Sutherland Aff. ,r 2;

Jackson Aff. ,r 2. O'Garra is a retired United States Army aviator. See O'Garra Aff. ,r 2.

        The Board is responsible for, inter alia, establishing policies concerning Spring Lake services.

See Dobbins Aff. ,r 7; O'GarraAff. ,r 3; SutherlandAff. ,r 3; JacksonAff. ,r 3. Board actions require

a majority of voting alderman. The Mayor votes only when needed to break a tie vote. No

individual Board member has independent authority to act for the Board. See Dobbins Aff. ,r 8;

O'Garra Aff. ,r 4; Sutherland Aff. ,r 4; Jackson Aff. ,r 4.

        Spring Lake is located near Fort Bragg. Many active-duty and retired military personnel and

their families live in Spring Lake. Spring Lake also employs many veterans. See Dobbins Aff. ,r 32;

GeraldAff. ,r20; O'GarraAff. ,r 12; SutherlandAff. ,r21; JacksonAff. ,r21. Moreover, Spring Lake

oftenhonorsactiveandformermilitarymembers. SeeDobbinsAff. ,r32; GeraldAff. ,r20; O'Garra

Aff. ,r 12; Sutherland Aff. ,r 21; Jackson Aff. ,r 21. For example, the Board discussed renaming a

local post office after Spring Lake resident and retired United States Army veteran Howard Pate

Junior. See Dobbins Aff. ,r 33. Additionally, the Board appoints a Spring Lake Military and

Veterans Affairs Advisory Committee. See id. On February 12, 2018, the Board adopted




       Under Southern. States. Sutherland and Jackson's testimony did not surprise Jones. On the
contrary, Sutherland's actions and the Board's actions are central to Jones' s claims. Moreover, Jones
had the opportunity to respond to the affidavits because Spring Lake filed them with its motion for
summary judgment. At this stage in the litigation, admitting the affidavits does not disrupt trial.
Furthermore, the affidavits present evidence that largely duplicates evidence that Spring Lake already
submitted. Spring Lake does not offer an explanation for its untimely submission. See S. States
Rack & Fixture, 867 F.3d at 597. Nonetheless, the Southern. States factors weigh in favor of Spring
Lake, and the court exercises its discretion to admit Sutherland's and Jackson's affidavits

                                                     3

            Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 3 of 19
amendments that committee proposedrequiringthatcommitteemembers have military backgrounds.

See id. at ,r 34. Spring Lake also conducts ceremonies for Memorial Day and Veterans Day. See

[D.E. 33-9] 7-8.

        On August 8, 2016, Spring Lake hired Jones as the director of its Recreation and Parks

Department (the "Department''). See Ex. G [D.E. 33-7]; Jones Dep. [D.E. 33-8] 12. The Spring

Lake Town Manager manages all government affairs, and is the sole individual with authority to hire

and terminate the employment of Spring Lake department heads, including the director of the

Recreation and Parks Department See Dobbins A:ff. ,r,r 6, 9-1 0; Gerald Aff. ,r,r 3-5; O'Garra A:ff.

,r,r 6-7; Sutherland Aff. ,r,r 6-7; Jackson A:ff. ,r,r 6-7.   Daniel Gerald ("Gerald") served as Town

Manager when Jones was hired and throughout Jones's employment See Gerald Aff. ,r,r 12.

        Jones is a former military service member. See Jones Dep. at 3-4. As director of the

Department, Jones was responsible for the multipurpose community center (the "community

center''), park facilities, budgeting, and "inter-local agreements." See Dobbins A:ff. ,r 12; GeraldA:ff.

,r 12; O'Garra Aff. ,r 9; Sutherland A:ff. ,r 9; Jackson A:ff. ,r 9.     Additionally, Jones created and

implemented policies, procedures, and operating standards concerning the Department, managed the

Department's publicity, managp,d the Department's contractual obligations and budget, planned and

coordinated the Department's programs, and developed the Department's ''master plan." See Ex.

I [D.E. 33-9] 6-7. Jones also attended and participated in Board meetings. For example, Jones

recommended a person for appointment to the Recreation Advisory Committee. See Dobbins A:ff.

,r 12; Gerald A:ff. ,r 12; O'Garra A:ff. ,r 9; Sutherland A:ff. ,r 9; Jackson A:ff. ,r 9.   Jones's actions as

director ofthe Department affected how Spring Lake citizens viewed the Mayor. See Dobbins A:ff.

,r 12; Gerald Aff. ,r 12; O'Garra A:ff. ,r 9; Sutherland A:ff. ,r 9; Jackson A:ff. ,r 9.       Moreover, the

Department director interacts with Spring Lake citizens more than other city department directors.

See Rey Dep. [D.E. 33-10] 9.

        When Jones began work as the Department director, Chris Rey ("Rey'') was the Spring Lake

                                                      4

            Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 4 of 19
Mayor. SeeDobbinsAff. ,r3; O'GarraAff. ,r 13. In2017, Reydidnotrunforreelectionasmayor.

See Dobbins Aff. ,r 3; O'Garra Aff. ,r 13. Following Rey's announcement that he would not seek

reelection, Larry Dobbins ("Dobbins"), Chas Sampson ("Sampson"), and Terra Deloatch decided

to run for Spring Lake Mayor. See O'GarraAff. ,r 13. Jones could not vote in the 2017 Spring Lake

Mayoral election because he was not a Spring Lake resident, and Jones states that it did not matter

to him which candidate became Spring Lake Mayor. See Jones Dep. at 25-26; O'Garra Aff. ,r 14.

Dobbins, O'Garra, and Gerald did not know whether Jones supported a particular candidate or

political party. SeeDobbinsAff. ,r31; GeraldAff. ,r 19; O'GarraAff. ,r 14; GeraldDep. [D.E. 33-

12] 8. Jones states that some members of the Spring Lake community thought he supported

Sampson for Spring Lake Mayor because Jones and Sampson had a friendly relationship, they shared

a common fraternity, and O'Garra showed Jones (and others) damaging information concerning

Sampson's ex-wife. See Jones Dep. at 26--28, 39. Additionally, Jones perceived Dobbins as hostile

to military employees because Dobbins stated that ''we don't need folks collecting two checks" when

discussing Jones's choice to hire former military service members. See id. at 25.

         In November 2017, Dobbins was elected Spring Lake Mayor and was swomin on December

11, 2017. See Dobbins Aff.   ,r,r 2, 13.   At the swearing-in ceremony, Dobbins asked everyone in

attendance, including ''those ... who did not vote for'' him, to stand as a "show of unity,"

demonstrating that ''together we stand" and that he would "serve each of you to the best of [his]

ability." Id. at ,r 13. Dobbins made similar statements following his swearing in as Spring Lake

Mayor, including one meeting that Jones attended.         See id. at ,r 14; Jones Dep. at 25-26.

Additionally, Jones perceived that Dobbins did not want Jones to hire individuals with military

backgrounds because Dobbins asked Jones ifa recent hire was a former military member. See Jones

Dep. at 25. Spring Lake employees did not direct Jones to refrain from hiring former military

members. Cf. id. at 41. Dobbins states that he did not have a anti-military bias. See Dobbins Aff.

,r 35.

                                                   5

            Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 5 of 19
       On December 12, 2017, the Board held a meeting. See Dobbins Aff. ,r 15; O'Garra Aff. ,r

16; Sutherland Aff. ,r 10; Jackson Aff. ,r 10. Before the meeting, O'Garra made comments about

''military guy[s]" to former Spring Lake Mayor Rey and told Rey that "[w]e'll never hire another

military person again." Rey Dep. at 7, 15. At the meeting, the Board discussed Spring Lake's

financial concerns, structuring the transition of the former Spring Lake Town Manager to the new

Town Manager without an overlap in employment, and the costs of an inspector's contract. See

Dobbins Aff. ,r 15; O'Garra Aff. ,r 16; Sutherland Aff. ,r 10; Jackson Aff. ,r 10. A Board member

expressed concern that Spring Lake paid Jones and the assistant director ofthe Department $140,000

when both rarely worked and were rarely present. See Dobbins Aff.        ,r 15; O'Garra Aff. ,r 16;
Sutherland Aff.   ,r 1O; Jackson Aff. ,r 10.   The Board then discussed several issues concerning

operation of the Department. Specifically, the Board discussed the deteriorating quality of the

community center, the decline in membership and attendance at the community center because of

its hours of operation, that the community center was poorly staffed, that nonmembers were allowed

to use the community center showers, that Spring Lake citizens were going to Fayetteville for

services the Department should provide, and the Department's increase in expenditures and decrease

in services. SeeDobbinsAff. ft 16-22; O'GarraAff. ft 17-23; SutherlandAff. ft 11-17; Jackson

Aff. ft 11-17.

       By the December 12, 2017, Board meeting, O'Garra's and Jones's relationship had become

strained. O'Garra operated a concession stand at the community center during youth sports events.

See O'Garra Aff. ,r 10. Jones knew that O'Garra operated the concession stand, and also knew that

O'Garra stored the concession stand equipment in a community center closet. See id. At some

point, Jones confronted O'Garra about his use of the community center closet. See id. In the

confrontation, Jones stated that there was ''no room in my storage room" for the concession stand.

Id. (emphasis omitted). Jones also stated that O'Garra should give a percentage of profits from the

concession stand to Spring Lake. See id. O'Garra thought Jones was personally asserting ownership

                                                  6

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 6 of 19
over Spring Lake property, and he did not like the way Jones treated him during the interaction. See

id. After the confrontation, Jones changed the locks to the community center and made Spring Lake

personnel return community center keys to him. See id. O'Garra then stopped running the

concession stand. See id. After these events, O'Garra's personally disliked Jones, but not due to

Jones's political or military associations. See id. at 111.

       On February 26, 2018, Gerald terminated Jones's employment. See Gerald Aff. 1 13; [D.E.

33-14] (termination letter). Gerald was aware that, before the December 11, 2017 Board meeting,

Spring Lake received complaints from Spring Lake citizens that Jones had a poor attitude with

children and coaches, that he was more focused on his fraternity events than his work, and that the

quality ofthe community center declined under Jones's leadership. See Dobbins Aff. 124; O'Garra

Aff. ft 8-9. Gerald met with Jones to discuss issues concerning the Department, but did not believe

Jones capable of changing what Gerald viewed as the Department's decline. See Gerald Aff. ft

10--11. Gerald also was aware of Spring Lake's financial concerns. Spring Lake had $400,000

budget deficit and was ineligible to receive state funding grants because Spring Lake was in arrears

of $1.4 million to the State ofNorth Carolina for water and sewer-related services. Gerald believed

that Department expenditures were excessive, did not think Jones understood how to effectively run

the Department, and did not think Jones understood how to attract Spring Lake children to

Department events. See Gerald Aff.      ft 10--12; Gerald Dep. at 4. Along with Jones, Gerald
terminated the employment of the Department assistant director, the Spring Lake accounting

supervisor, the Spring Lake senior maintenance tech, the Spring Lake public works supervisor, the

Spring Lake human resources director, and a senior IT position. See Gerald Aff. 1 13. Gerald did

not know the political affiliation of the terminated employees, and three of the seven terminated

employees (including Jones) were former military members. See id.

       Gerald decided to terminate Jones to help Spring Lake address its budget deficit and

ineligibility for state grants, to reduce Department expenses, and to replace Jones with a more

                                                  7

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 7 of 19
experienced individual at a lower pay rate who would address the concerns with Jones's leadership

of the Department that the Board and Spring Lake citizens expressed to Gerald. See Gerald Aff. ft

8-13. One Board member, Sutherland, did ask Gerald to terminate Jones's employment, and the

Board discussed terminating Jones's employment at the December 11, 2017 Board meeting, but

Gerald stated that Sutherland's request did not affect his decision to fire Jones, and that Sutherland

did not have a preference concerning hiring former military service members. See Gerald Dep. at

S. Gerald drafted a performance improvement plan concerning Jones, but did not give Jones the plan

before terminating Jones's employment. See [D.E. 35-6] 3. Gerald complied with Spring Lake

policieswhenterminatingJones'semployment. See Dobbins Aft: ft26-27; GeraldAff. ,r 14; [D.E.

33-1 S] (Spring Lake at-will employment termination policy). As Spring Lake policy required,

Gerald told Dobbins that he planned to terminate Jones's employment, and Dobbins agreed with

Gerald's decision. See Dobbins Aff. ,r 26; Gerald Aff. ,r 14. Dobbins did not have the authority to

terminate Jones's employment, and Dobbins did not pressure the Gerald to terminate Jones's

employment. See Dobbins Aff. ,r 30. Gerald made the decision to terminate Jones's employment

on his own, and was not pressured or directed to terminate Jones's employment by Spring Lake

Board members or employees. See id. at ft 26, 30; Gerald Aff. ,r 17; O'Garra Aff. ft 26, 29;

Sutherland Aff. ft 19, 23; Jackson Aff. ft 19, 23.

       Gerald hired Jay Graves ("Graves") to replace Jones as director of the Department. See

Dobbins Aff. 119; Gerald Aff. ,r 18; O'Garra Aff. ,r 28; Sutherland Aff. ,r 22; Jackson Aff. ,r 22.

Graves has a degree in parks and recreation, relevant experience, and is familiar with the state grant

process. SeeDobbinsAff. ,r 19; GeraldAff. ,r 18; O'GarraAff. ,r28; SutherlandAff. ,r22; Jackson

Aff. ,r 22. Spring Lake pays Graves $10,000 less than it paid Jones. See Dobbins Aff. ,r 19; Gerald

Aff. ,r 18; O'GarraAff. ,r 28; SutherlandAff. ,r 22; Jackson Aft: ,r 21. Under Graves's leadership,

the number ofparticipants in Spring Lake sports programs doubled, and participation in Recreation

and Parks department activities generally increased. See Dobbins Aff. ,r 19; Gerald Aff. ,r 18;

                                                  8

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 8 of 19
O'GarraAff.128; SutherlandAff.122; JacksonAff.121.

          In his amended complaint, Jones alleges three claims: (1) Spring Lake's termination of his

employment violates his right of political affiliation under the First Amendment; (2) Spring Lake's

termination of his employment violates USERRA; and (3) Spring Lake created a hostile work

environment because of his military service in violation ofUSERRA. See Am. Compl. [D.E. 14]

2-S.

                                                   II.

          Summary judgment is appropriate when, after reviewing the record as a whole, the court
determines that no genuine issue of material fact exists and the moving party is entitled to judgment

as a matter oflaw. See Fed. R. Civ. P. S6(a); Scott v. Harris, SS0 U.S. 372,378 (2007); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking summary judgment must

initially demonstrate the absence of a genuine issue of material fact or the absence of evidence to

support the nonmoving party's case. See Celotex Com. v. Ca1rett, 477 U.S. 317, 32S (1986). Once

the moving party has met its burden, the nonmoving party may not rest on the allegations or denials

in its pleading, see Anderson, 477 U.S. at 248-49, but ''must come forward with specific facts

showing that there is a genuine issue for trial." Matsushita Elec. Indus. Co. v. Zenith Radio Com.,

47S U.S. S74, S87 (1986) (emphasis and quotation omitted). A trial court reviewing a motion for

~mmmary judgment should determine whether a genuine issue of material fact exists for trial. See
Anderson, 477 U.S. at 249. In making this determination, the court must view the evidence and the

inferences drawn therefrom in the light most favorable to the nonmoving party. See Harris, SS0 U.S.

at 378.

          A genuine issue ofmaterial fact exists ifthere is sufficient evidence favoring the nonmoving

party for a jury to return a verdict for that party. See Anderson, 477 U.S. at 249. ''The mere

existence of a scintilla of evidence in support ofplaintiff's position [is] insufficient ...." Id. at 2S2;

see Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 198S) ("The nonmoving party, however, cannot

                                                    9

             Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 9 of 19
create a genuine issue of material fact through mere speculation or the building of one inference

upon another."). Only factual disputes that affect the outcome under substantive law properly

preclude summary judgment See Anderson, 477 U.S. at 248.

                                                A.

       In relevant part, the First Amendment provides that "Congress shall make no law ...

abridging freedom of speech." U.S. Const. amend. I. Under the First Amendment ''unconstitutional

conditions" doctrine, the government ''may not deny a benefit to a person on a basis that infringes

his constitutionally protected freedom of speech even if he has no entitlement to that benefit" Bd.

of Comm'rs v. Umbehr, 518 U.S. 668,674 (1996) (quotation and alteration omitted); see Perry v.

Sindermann, 408 U.S. 593, 597 (1972). The Supreme Court applied this doctrine in Branti v. Finkel,

445 U.S. 507, 517 (1980), and Elrod v. Burns, 427 U.S. 347, 372-73 (1976) (''the Elrod-Branti

doctrine"), and held that a government employee may not be fired "solely for the reason that they

were not affiliated with a particular party or candidate." Knight v. Vernon, 214 F.3d 544, 548 (4th

Cir. 2000) (quotation omitted); Jenkins v. Medford, 119 F.3d 1156, 1160 (4th Cir. 1997) (en bane).

To prove a First Amendment claim under the Elrod-Branti doctrine, a plaintiffmust demonstrate that

his conduct was constitutionally protected, and that his protected conduct was a "substantial or

motivating factor'' in the government's decision to terminate a plaintiff's employment Umbehr, 518
                                      ~

U.S. at 675. Ifa plaintiffmeets his burden, the government may avoid liability by demonstrating that

the plaintiff would have been fired "in the absence of the protected conduct." Id.; see Bland v.

Roberts, 730 F.3d 368, 375 (4th Cir. 2013).

       As for the first prong under the Elrod-Branti doctrine, Jones argues that his failure to

affirmatively support Dobbins in the 2017 Spring Lake Mayoral race is protected activity. See [D.E.

35] 10-12; Knight 214 F.3d at 547-48. Spring Lake responds that because Jones did not vote in

the 2017 Mayoral election, did not have an express preference for the winnjng candidate, and did not

overtly support Sampson, Jones did not engage in protected activity. See [D.E. 31] 7.

                                                10

          Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 10 of 19
       A government employee's decision not to support a candidate for political office is protected

activity. See Bran.ti, 445 U.S. at S09--10, 517; Elrod, 427 U.S. at 350-51; Knight, 214 F.3d at

S47-48. Accordingly, Jones satisfies the first prong under the Elrod-Branti doctrine.

       As for the second prong under the Elrod-Bran.ti doctrine, Jones argues that O'Garra's

comments concerning Jones's alleged support for Sampson in the Spring Lake Mayoral race,

O'Garra showing a group including Jones negative social media posts of Sampson's ex-wife, and

Dobbins's comments at the swearing in ceremony concerning ''those who did not vote for Dobbins"

demonstrate that Jones' s perceived political affiliation was a motivating factor behind Spring Lake's

decision to terminate his employment. See [D.E. 3S] 10-12.

       Even viewing the evidence in a light most favorable to Jones, no rational jury could find that

Jones's protected activity was a substantial or motivating factor in Spring Lake's decision to

terminate his employment. Initially, O'Garra and Dobbins did not decide to terminate Jones. Gerald

did, free from the influence of O'Garra, Dobbins, or any other Spring Lake employee. See Dobbins

Aff. ft 26, 30;GeraldA:ff. ,r 17; O'GarraA:ff. ft 26, 29; SutherlandA:ff. ,r,r 19, 23; JacksonA:ff. ft

19, 23. O'Garra attributes the perception that he disliked Jones to a strained working relationship,

not O'Garra's perception of Jones's political affiliation. See O'Garra A:ff. ,r 11. Jones does not

contradict this evidence. O'Garra and Dobbins also testified that they did not know Jones' s political

affiliations. See id. at ,r 13; Dobbins A:ff. ,r 31. Jones does not contradict this evidence. Moreover,

Gerald testified that he was not pressured into terminating Jones's employment, despite Board

members expressing a desire to fire Jones. See Gerald Dep. at 5. Jones does not contradict this

evidence. Dobbins testified that he made statements concerning ''those ... who did not vote" for

him to demonstrate unity and that he would serve each Spring Lake citizen. See Dobbins Aff. ,r 13.

Jones does not contradict this evidence. Gerald testified that he based his decision to terminate

Jones's employment on community complaints concerning Jones, issues concerning the Recreation

and Parks department, and Spring Lake's :financial issues. See Gerald A:ff. ft 8-13. Again, Jones

                                                  11

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 11 of 19
does not contradict this evidence. Instead, Jones invites the court to speculate that his employment

was terminated because of his political views even though Jones admits that he was not involved in

the 2017 Mayoral election, did not vote, and did not care who won. The court declines the invitation

to speculate. See Bland, 730 F.3d at 383-84; Gonzalez-De-Blasini v. Family D@'t, 377 F.3d 81,

85-86 (1st Cir. 2004); Rivera-Cotto v. Rivera, 38 F.3d 611, 613-14 (1st Cir. 1994); Liotta v.

Borough of Springdale, 985 F.2d 119, 121-22 (3d Cir. 1993); Garrett v. Barnes, 961 F.2d 629,

632-34 (7th Cir. 1992); Penley v. McDowell cty. Bd. of Educ., No. 1: 14-cv-00170-MOC-DLH,

2016 WL 4435695, at *4-6 (W.D.N.C. Aug. 19, 2016) (unpublished); Skrundz v. Pabey, No.

2:05--CV-188 JVB, 2009 WL 1704687, at •3 (N.D. Ind. June 17, 2009) (unpublished); Rodriguez-

Santana v. Commonwealth, No. 06-1490 (SEC), 2009 WL 1140270, at *3-4 (D.P.R Apr. 24, 2009)

(unpublished); cf. Sales v. Grant, 158 F.3d 768, 775-80 (4th Cir. 1998). Accordingly, Jones fails

to demonstrate a prima facie case under Elrod-Branti, and the court grants summary judgment in

favor of Spring Lake concerning Jones's First Amendment claim.

       Alternatively, Spring Lake has demonstrated that it would have terminated Jones's

employment absent his protected activity. Specifically, Gerald believed that, inter alia, Department

expenditures were excessive, that Jones did not understand how to effectively run the Department,

and that Jones did not understand how to attract Spring Lake children to Department events. See

Gerald Alf. ff 10-12; Gerald Dep. at 4. Moreover, Gerald terminated the employment of several

other Spring Lake employees, and did not know the political affiliation of any of them. See Gerald

Aff. ,r 13. Spring Lake's reasons for terminating Jones's employment are unconnected to Jones's

participation (or lack thereof) in the 2017 Spring Lake mayoral race. Accordingly, Spring Lake has

demonstrated that it would have fired Jones even absent his protected activities. See Umbehr, 518

U.S. at 675; Roberts, 730 F.3d at 375.

       In opposition, Jones asserts that Spring Lake's explanation for terminating his employment

is "simply pretext and the real reason and/or motivating factor is due to his failure to support Mayor

                                                 12

          Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 12 of 19
Dobbins [sic] campaign." [D.E. 35] 12. However, even viewing the evidence in a light most

favorable to Jones, no rational jury could find that Spring Lake's reason is pretextual and that the

real reason is Jones's failure to support Dobbins's campaign. See Matsushita, 475 U.S. at 586

("When the moving party has carried its burden under Rule 56(c), its opponent must do more than

simply show that there is some metaphysical doubt as to the material facts." (footnote omitted));

see also Umbehr, 518 U.S. at 675. Accordingly, the court grants summary judgment to Spring Lake

concerning Jones's First Amendment claim.

                                                  B.
       Under USERRA, an individual ''who ... has performed ... service in a uniformed service

shall not be denied ... retention in employment ... by an employer on the basis of that ...

performance of service." 38 U.S.C. § 431 l(a). An employer "shall be considered to have engaged

in actions prohibited" under section 4311 (a) "ifthe person's ... service ... in the uniformed services

is a motivating factor in the employer's action, unless the employer can prove that the action would

have been taken in ~e absence of such ... service." Id. § 4311(c); see Hill v. Michelin N. Am., 252

F .3d 307, 312 (4th Cir. 2001 ). An employer may be liable under section 4311 (c) even ifthe de facto

decisiomnaker' s act to terminate a plaintiff's employment is not motivated by anti-military animus.

See Staub v. Proctor Hosp., 562 U.S. 411, 419 (2011). Accordingly, "if a supervisor performs an

act motivated by anti[-]military animus that is intended by the supervisor to cause an adverse

employment action, and ifthat act is a proximate cause ofthe ultimate employment action, then the

employer is liable under USERRA." Id. at 422 (emphasis omitted). In this context, intent "denotes

that the actor desires to cause consequences of his act, or that he believes that the consequences are

substantially certain to result from it." Id. at 422 n.3 (quotation and alteration omitted).

       A plaintiff has the burden to demonstrate that his military service was a motivating factor in

his termination. If a plaintiff meets his burden, the burden then shifts to the employer to show that

it would have terminated the plaintiff in the absence of his military service. See Hill, 252 F .3d at

                                                  13

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 13 of 19
312, 314-15; Worden v. SunTrust Banks, Inc., 549 F.3d 334,342 (4th Cir. 2008); Francis v. Booz,

Allen & Hamilton. Inc., 452 F.3d 299, 305--06 (4th Cir. 2006).

         Jones argues each ofthe following acts demonstrate anti-military animus: (1) the Board, and

O'Garra in particular, interfered in Spring Lake personnel matters; (2) Sutherland told Gerald to fire

Jones; (3) O'Garra's, Dobbins's, and Sutherland's statements, and O'Garra's actions concerning

Jones, demonstrate that the Board was biased against hiring individuals with military backgrounds;

(4) Gerald did not provide Jones with a performance review or warning before terminating his

employment; (5) Spring Lake did not documentJones's poor work performance, and that two former

Spring Lake employees' statements demonstrate Jones's effectiveness as director. See [D.E. 35]

12-20.

         As for Jones' s arguments concerning the Board's actions concerning personnel matters, even

viewed in a light most favorable to Jones, no rational jury could find that the actions reflect anti-

military animus. First, O'Garra did not have the power as an individual Board alderman to effect

Spring Lake policy. See Dobbins Aff. 18; O'Garra Aff. 14; Sutherland Aff. 14; Jackson Aff. 14.

Moreover, Gerald, not the Board, made all decisions concerning hiring or terminating the

employment of Spring Lake employees. See Dobbins Aff. ft 6, 9--10; Gerald Aff. ft 3-5; O'Garra

Aff. ft 6-7; Sutherland Aff. ft 6-7; JacksonAff. ft 6-7. Furthermore, Gerald's decisions were not

influenced by Board aldermen or Board actions. See Dobbins Aff. ft 26, 30; Gerald Aff. 1 17;

O'GarraA:ff. ft 26, 29; Sutherland Aff. ft 19, 23; Jackson Aff. ft 19, 23. Jones does not dispute

this evidence, and Jones fails to produce evidence tending to show that any Board action concerning

personnel matters was motivated by anti-military animus, or that the actions he identifies were

intended to cause the termination of his employment. See Staub, 562 U.S. at 422.

         As for Jones' s argument concerning Sutherland's statement to Gerald, anti-military animus

did not animate Sutherland's statement. On the contrary, Sutherland wanted her friend's brother to

serve as Department director. See Gerald Dep. at 5. Gerald also testified that Sutherland ''never''

                                                 14

            Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 14 of 19
expressed a preference not to hire former military service members. Id. Moreover, Sutherland voted

to hire former military service members. See Sutherland Aff.       ,r 21.   Jones does not dispute this

evidence or identify other evidence that tends to show, even viewed in a light most favorable to

Jones, anti-military animus motivated Sutherland's comment. See Staub, 562 U.S. at 422.

       As for O'Garra' s, Dobbins's, and Sutherland's statements, the statements are "stray remarks"

because each statement is an isolated incident unrelated to Gerald's decision to terminate Jones's

employment. See Velasquez-Garcia v. Horizon Lines of P.R., Inc., 473 F.3d 11, 18 (1st Cir. 2007);

cf. Rayyan v. Va. Dq,'t of Transp., 719 F. App'x 198, 202 (4th Cir. 2018) (per curiam)

(unpublished); Hill, 252 F.3d at 314; Sheehan v. Dq,'t of Navy, 240 F.3d 1009, 1014 (4th Cir.

2001); O'Connor v. Consol. Coin Caterers Corp., 56 F.3d 542, 548-49 (4th Cir. 1995), rev'd on

other grounds, 517 U.S. 308 (1996); Birbeck v. Marvel Lighting Corp., 30 F.3d 507, 511-12 (4th

Cir. 1994). Moreover, Jones does not provide other evidence demonstrating that Spring Lake

employees created an atmosphere of discrimination against former military members.                 See

Velasquez-Garcia, 473 F.3d at 18. Accordingly, O'Garra' s, Dobbins' s, and Sutherland's statements

do not demonstrate anti-military animus. See Rebello v. City ofNew Bedford, No. 12-10248-GAO,

2013 WL 6018824, at *2 (D. Mass. Nov. 13, 2013) (unpublished); Rademacher v. HBE Corp., No.

4:08CV1193 HEA, 2010 WL 1329741, at *8 (E.D. Mo. Apr. 5, 2010) (unpublished), a:ff'g, 645 F.3d

1005 (8th Cir. 2011); Tranter v. Crescent Twp., 625 F. Supp. 2d 298, 303-04 (W.D. Pa. 2007);

Gannon v. Nat'l R.R. Passenger Corp.• 422 F. Supp. 2d 504, 508 (E.D. Pa. 2006). As for O'Garra's

relationship with Jones, Jones does not dispute that his actions to remove O' Garra' s concession stand

from the community center created their poor working relationship. See O'Garra Aff. ,r 11. Instead,

Jones points to O'Garra' s statements and asks the court to infer that those statements, coupled with

O'Garra's attitude toward Jones, demonstrates O'Garra's anti-military animus. See [D.E. 35] 19.

As discussed, those statements are merely stray remarks, and Jones presents no admissible evidence




                                                  15

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 15 of 19
suggesting that O'Garra's statements created an atmosphere of discrimination. See Velasquez-

Garcia, 473 F.3d at 18.

       As for Jones's arguments concerning Gerald's decision not to warn Jones or provide him a

performance review before terminating his employment, Gerald testified that he did not deliver the

performance plan to Jones because he believed that the plan would not change Jones's performance

as Director. See Gerald Aff. ,r 1S. Jones does not dispute this assertion with admissible evidence.

Moreover, Gerald met with Jones to discuss the Department's difficulty in attracting and retaining

Spring Lake children to Department programs. See id. at ,r 11. Jones does not dispute this assertion.

Furthermore, Gerald explained in detail his reasons for tenninating Jones's employment, and

testified that he was not influenced by Spring Lake employees or Board aldermen. See Francis, 4S2

F.3d at 308; Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987). Again, Jones

does not dispute this assertion. Gerald also terminated the employment of several Spring Lake

employees along with Jones, some ofwhom were former military service members, some ofwhom

were not. See Gerald Aff.    ,r 13.   Moreover, Gerald replaced Jones with an individual who has

relevant experience, has a degree in parks and recreation, and at a lower rate of pay. See id. at ,r 18.

Accordingly, no rational jury could find that Gerald's decision not to warn Jones or deliver the

performance plan to Jones bespeaks anti-military animus. See Staub, S62 U.S. at 422.

       As for Jones's arguments concerning the lack ofdocumentation ofJones's poor performance,

Jones admits that Spring Lake did not issue written performance evaluations to him while he was

employed. See Jones Dep. at 18. And, Jones presents no evidence that Spring Lake's decision not

to document Jones's poor performance suggests that Spring Lake was motivated by anti-military
evidence. See Staub, S62 U.S. at 422. Rather, Jones argues that Tad Davis's and Bill Zell's

statements demonstrate his effectiveness as Recreation and Parks director before Dobbins was

elected Spring Lake Mayor, and implies that Spring Lake's argument concerning his poor

performance is pretext for anti-military animus. See [D.E. 3S] 16-17; [D.E. 3S-S] (Davis statement);

                                                  16

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 16 of 19
[D.E. 35-10] (Zell statement). Even viewed in a light most favorable to Jones, neither statement

refutes Gerald's stated reasons for terminating Jones's employment. See Gerald A.ff.         fl 8-17.
Moreover, Jones's reliance on Moss v. City of Abbeville, 740 F. Supp. 2d 738, 746 (D.S.C. 2010),

is misplaced. The court in Moss discounted an employer's claim concerning an employee's poor

performance because the employer had little evidence ofthe employee's poor performance, the close

proximity between the employee's protected activity and the termination ofhis employment, and the

abundance ofevidence the employee produced in supportofhis "favorable"workhistory. See Moss,

740 F. Supp. 2d at 745-46. Not so here. Rather, even viewed in a light most favorable to Jones, the

letters do not refute Gerald's stated reasons for terminating Jones's employment. As a result, Jones

cannot demonstrate that Spring Lake's reasons for terminating his employment were pretextual.

See Hill, 252 F.3d at 312, 314-15; Wordm 549 F.3d at 342; Francis, 452 F.3d at 30~6.

Accordingly, Jones fails to demonstrate that the acts of Spring Lake personnel were motivated by

anti-military animus, and the court grants summary judgment to Spring Lake concerning Jones's

USERRA wrongful termination claim.

       Alternatively, even if Jones could show that the above acts demonstrate Spring Lake

employees were motivated by anti-military animus (which he cannot), Jones does not produce any

evidence demonstrating that these acts proximately caused Gerald's decision to terminate Jones's

employment. Rather, the record evidence demonstrates that Gerald made all employment decisions

free from influence or direction from the Board, Board alderman, or other Spring Lake employees,

and that Gerald terminated Jones's employment independent of any Spring Lake employee. See

Dobbins A.ff. fl 26, 30; Gerald A.ff. ,r 17; O'GarraA.ff. fl 26, 29; SutherlandAff. fl 19, 23; Jackson

A.ff. fl 19, 23. Specifically, Gerald testified that the decision was "entirely [his] own," and he was

not ''forced, directed, pressured, influence, induced, or otherwise encouraged to terminate Jones' [s]

employment by anyone." Gerald A.ff. ,r 17. Jones does not present any admissible evidence to refute

Gerald's testimony. Accordingly, Jones cannot demonstrate that any action of which he complains

                                                 17

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 17 of 19
proximately caused Gerald to terminate his employment. Staub, S62 U.S. at 422. Thus, the court

grants summaryjudgment to Spring Lake concerning Jones's USERRA wrongful termination claim.

                                                 C.
       Jones also argues that comments from the Board and Dobbins concerning military service

members created a hostile work environment for Jones in violation of USERRA. See [D.E. 3S]

17-18. The Fourth Circuit has not addressed whether USERRA contemplates a hostile work

environment claim. The Fifth Circuit has held that it does not. See Carder v. Continental Airlines,

Inc., 636 F.3d 172, 182 (5th Cir. 2011 ). Several other circuit courts have assumed without deciding

that it does. See,~ Hackett v. City of South Bend, 9S4 F.3d S04, S08-09 (7th Cir. 2020); Spann

v. City ofLos Angeles, 677 F. App'x 397,398 (9th Cir. 2017) (unpublished); Vega-Colon v. Wyeth

Pharmaceuticals, 62S F.3d 22, 32 & n.9 (1st Cir. 2010). This court assumes without deciding that

Jones may assert a hostile work environment claim under USERRA.

       Courts analyzing USERRAhostile work environment claims apply Title VII standards. See,

~    Mock v. City of Rome, 8S1 F. Supp. 2d 428, 434 (N.D.N.Y. 2012). Under Title VII, to

determine whether alleged harassment was sufficiently severe or pervasive to alter the employee's

terms and conditions of employment and to create an abusive working environment, the court

examines the allegations both subjectively and objectively. See, e.g., Harris v. Forklift Sys., Inc.,

S10 U.S. 17, 21-22 (1993). First, the employee must subjectively consider the harassment to be

sufficiently severe or pervasive as to alter his conditions of employment. See, ~ Clark Cty. Sch.

Dist. v. Breeden, S32 U.S. 268, 270-71 (2001); Faragher v. City of Boca Rato!l, S24 U.S. 77S,

787-88 (1998); Boyer-Liberto v. Fontainebleau Com., 786 F.3d 264,277 (4th Cir. 201S) (en bane).

Second, a court views the conduct from the perspective of a reasonable person in the employee's

position to determine whether it is objectively severe or pervasive. See, ~ Breeden, S32 U.S. at

271; Faragher, S24 U.S. at 787-88; Oncale v. Sundowner Offshore Servs., Inc., S23 U.S. 7S, 81-82

(1998); Boyer-Liberto, 786 F.3d at 277.

                                                 18

          Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 18 of 19
        Essentially, Jones argues that the Board members's and Dobbins's comments concerning

military service members "cause[d] [Jones] to lose his job," which ipso facto demonstrates a hostile

work environment. [D.E. 3S] 17-18. The court rejects the premise. As discussed, the comments

at issue did not cause or motivate the termination of Jones's employment. Moreover, "isolated

personnel decisions" cannot form the basis of a hostile work environment claim. Pueschel v. Peters,

S77 F.3d S58, S66 (4th Cir. 2009). Alternatively, and in any event, O'Garra's and Dobbin's

comments were not objectively severe or pervasive. Cf. Genttyv. East West Partners Club Mgt. Co.,

816 F.3d 228, 234-36 (4th Cir. 2016). The comments at issue are, at most, ''mere offensive

utterance[s]" insufficient to support a hostile work environment claim. Harris, S10 U.S. at 23; see

Breeden, S32 U.S. at 270-71; Faragher, S24 U.S. at 788; see also Baqir v. Principi. 434 F.3d 733,

746-47 (4th Cir. 2006). Thus, the court rejects Jones's arguments, and grants ~nmmary judgment

to Spring Lake concerning his hostile work environment claim.

                                                  m.
       In sum, the court GRANTS the defendant's motion for summary judgment [D.E. 30].

Defendant may file a motion for costs in accordance with the Federal Rules of Civil Procedure and

this court's local rules. The clerk shall close the case.

        SO ORDERED. This _JJJ_ day of August 2020.



                                                            JSC.DEVERID
                                                            United States District Judge




                                                  19

           Case 5:18-cv-00385-D Document 39 Filed 08/10/20 Page 19 of 19
